Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

	


	Response to Amendment
Applicant's argument, filed on May 09, 2022 has been entered and carefully considered. Claims 1, 6, 9, 11, 16 and 19 are amended. Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed on 05/09/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


	
	



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2017/036370 A1; given by the applicant in the IDS) in view of CHO et al. (US. Pub. No. 2019/0306526 A1) and further in view of ALLMENDINGER et al. (US 2019/0130571 A1 ).

Regarding claim 1, Huang teaches a computer-implemented video encoding method, comprising ([abstract]-video coding incorporating Deep Neural Network): applying motion estimation to a target coding block([claim 1]- a prediction signal (reference block) of a picture (target coding block)), to determine a reference block of the target coding block([claim 1]- a prediction signal (reference block) of a picture (target coding block)).
However Huang does not explicitly disclose inputting, to a convolutional neural network (CNN) filter, image data associated with the target coding block and the reference block; and executing the CNN filter to determine a residual associated with the target coding block based on the input image data.
In an analogous art, CHO teaches inputting, to a convolutional neural network (CNN) filter, image data associated with the target coding block and the reference block([para 0784-0786]- generation encoder may generate the feature vector s,,, which is the output of the first CNN, by inputting the target frame x,, to the first CNN; [para 0762-0763]-a processing unit may generate a prediction frame using a separable structure of an adaptive CNN or a voxel flow. In the generation of the prediction frame, a frame x.sub.n at the current time point may be generated using previous frames x.sub.n−1, x.sub.n−2, and x.sub.n−3 stored in a Decoded Picture Buffer (DPB), and the frame x.sub.n at the current time point may be used as a prediction frame); and executing the CNN filter to determine a residual associated with the target coding block based on the input image data([para 0784-0785 and 0788]- the generation encoder may generate a residual frame y,,. The residual frame y,, may be generated using the equation; [see also para 0789-0791]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CHO to the modified system of Huang to an encoding method and apparatus that perform inter prediction using a reference frame generated based on deep learning[CHO; paragraph 0002].
However, the combination of Huang and CHO don’t exclusively disclose wherein the CNN filter is trained using a training data set comprising motion compensated training blocks.
In an analogous art, ALLMENDINGER teaches wherein the CNN filter is trained using a training data set comprising motion compensated training blocks([para 0019;0027; 0108] automatic identification of motion artifacts and compensation for motion artifacts in a recorded medical image, which include a convolutional neural network, trained by at least: provisioning a machine learning device, the machine learning device being designed for training the convolutional neural network; provisioning a start compensation unit). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of ALLMENDINGER to the modified system of Huang and CHO method for training a convolutional neural network of a compensation unit. The method includes: provisioning a machine learning device, the machine learning device being designed for training the convolutional neural network; provisioning a start compensation unit, including an untrained convolutional neural network, on or at the machine learning device; provisioning a training image dataset including a plurality of medical training input images and at least one training output image, wherein a reference object is shown essentially without motion artifacts in the at least one training output image and the reference object concerned is contained in the plurality of medical training input images with different motion artifacts; and training the convolutional neural network of the compensation unit in accordance with a principle of machine learning, using the training image dataset [ALLMENDINGER;abstract ].
Regarding claim 2, CHO teaches wherein the CNN filter comprises a plurality of convolutional layers, each of the plurality of convolutional layers using one or more filter kernels to generate one or more feature maps respectively, and executing the CNN filter to determine the residual associated with the target coding block based on the input image([see in Fig. 18]-in Fig. 18 illustrates an operation in a convolution layers; [see also para 0664 ]- CNN may refer to a network composed of multiple layers including a convolution layer and a pooling layer. Filtering may be performed on an image input by the convolution layer, and a feature map may be extracted as a result of the filtering. The extracted feature map may be used as the input of a subsequent layer. Such processing may be continuously performed on the layers) data comprises: extracting, at a first convolutional layer of the CNN filter, spatial features of the image data associated with the target coding block and the reference block ([see in Fig. 18]-in Fig. 18 illustrates an operation in a convolution layers; [see also para 0664 ]- CNN may refer to a network composed of multiple layers including a convolution layer and a pooling layer. Filtering may be performed on an image input by the convolution layer, and a feature map may be extracted as a result of the filtering. The extracted feature map may be used as the input of a subsequent layer. Such processing may be continuously performed on the layers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CHO to the modified system of Huang to an encoding method and apparatus that perform inter prediction using a reference frame generated based on deep learning[CHO; paragraph 0002].
Regarding claim 3, CHO teaches applying a first set of filter kernels to image data associated with the target coding block, to generate feature maps associated with the target coding block([see in Fig. 18 and para 0668-0671]- convolution layer, different types of filters may be used for a single input. In this case, a procedure in which a single filter processes the input may be referred to as a "convolution channel"); and applying a second set of filter kernels to image data associated with the reference block, to generate feature maps associated with the reference block ([see in Fig. 18 and para 0668-0671]- convolution layer, different types of filters may be used for a single input. In this case, a procedure in which a single filter processes the input may be referred to as a "convolution channel"). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CHO to the modified system of Huang to an encoding method and apparatus that perform inter prediction using a reference frame generated based on deep learning[CHO; paragraph 0002].
Regarding claim 4, CHO teaches wherein the reference block is a co-located block of the target coding block in a reference picture([para 0838-0839]- reference frame may be selected based on whether the reference frame is designated as a co-located picture). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CHO to the modified system of Huang to an encoding method and apparatus that perform inter prediction using a reference frame generated based on deep learning[CHO; paragraph 0002].
Regarding claim 5, CHO teaches an extended region of the target coding block([0675 and 0811]- Padding may be intended to increase the size of an input image, and may be the operation of populating regions above, below, to the left, and to the right of the input image with specific values); and an extended region of the reference block([[para 0412-413 and 0675]- inter prediction, a region in the reference picture may be specified by utilizing a reference picture index (or refldx) for indicating a reference picture). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CHO to the modified system of Huang to an encoding method and apparatus that perform inter prediction using a reference frame generated based on deep learning[CHO; paragraph 0002].
Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 6 have been met in method claim 1.
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 9 have been met in method claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 11 have been met in method claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for claim 16 have been met in method claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 19 have been met in method claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 2.





Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	He et al., US 2012/0170647 A1, discloses coding and decoding media data.
2.	Chen et al., US 10,740,891 B1, discloses method and system for analyzing images of a target vehicle according to a base image model corresponding to the target vehicle.
3.	TAE YOUNG et al., WO 2019/194425 A1, discloses method for applying an artificial neural network (ANN) to image encoding or decoding.


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487